 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornia Inspection Rating Bureau and Professionaland Clerical Employees, Division of TeamstersLocal No. 856, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America. Case 20-CA-I 1192August 22, 1977SUPPLEMENTAL DECISIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 9, 1976, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding finding that the Respondent hadengaged in and was engaging in unfair practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, andordering the Respondent to cease and desist there-from and to take certain affirmative action to remedysuch unfair labor practices.Upon its own motion, the Board decided, on April5, 1977, to reconsider its Decision and Order andconsider whether the Board has properly assertedjurisdiction over the operations of the Respondent.Thereafter, the Respondent and the General Counselof the National Labor Relations Board filed state-ments of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the above-entitledDecision and Order, the statements of position of theRespondent and the General Counsel, and the entirerecord in this case and has decided to reaffirm itsdecision to assert jurisdiction over the Respondent.I 225 NLRB 870.2215 NLRB 780 (1974).3 See, e.g., Rural Fire Protection Company, 216 NLRB 584 (1975); GreyNuns of the Sacred Heart, 221 NLRB 1215 (1975); National Maritime Unionof America, AFL-CIO (Puerto Rico Marine Management, Inc.), 227 NLRB20 (1976): Nichols Sanitation. Inc., 230 NLRB 834 (1977).In asserting jurisdiction over this Employer, Chairman Fanning is notrelying on the Employer's lack of intimate connection with the State ofCalifornia. Rather he relies only on the degree to which the Employerinvolved herein retains control over the working conditions of its employeesthus evidencing its capability of engaging in meaningful collectivebargaining. See Chairman Fanning's dissenting opinions in Rural FireProtection, Company, supra, and Nichols Sanitation, Inc., supra, and hisconcurring opinion in Grey Nuns of the Sacred Heart, supra.In rejecting the Respondent's jurisdictional defensein the earlier Decision and Direction of Election,2theBoard found, inter alia, no merit to the Respondent'scontentions that its operations are exempted fromthe Board's jurisdiction because the Respondent wascreated by virtue of state statutes and regulations,and that if the work were not done by theRespondent it would be done by the State ofCalifornia. We set forth in more detail our reasonsfor this conclusion.The Board has never, as contended by theRespondent, held that merely because a function orservice is mandated by state statutes or legislaturethe work in question per se becomes intimatelyconnected with the state and thereby is exemptedfrom the Board's jurisdiction. The Board's test insuch cases is an examination of all the factors in thesituation, including the nature of the functions whichhave been mandated by the state, whether theactivities concern traditional essential governmentalfunctions as distinguished from commercial opera-tions, and the degree of control exercised by theexempt entity over the operations.3The insurance rating activities engaged in by theRespondent here are similar to commercial enterpris-es engaged in by employers in the private sector inother States and are not a universally recognized,traditional governmental function within the mean-ing of the cases. The fact that the Respondent hasbeen established by the state legislature does notdetract from the commercial nature of the operation.As noted in our Decision and Direction of Election,the Respondent sells its services to private insurancecompanies and not to the State of California, and itslabor relations, personnel practices, and day-to-dayadministration are independent of state control.4Accordingly, we reaffirm the Conclusions of Lawand the Order provided in the Decision and Order inthe above-entitled proceeding.Cf. Columbia Transit Corporation. 226 NLRB 812 (1976); ChairmanFanning dissenting. We do not construe the language at fn. 8 of thatdecision in which neither Members Jenkins nor Murphy participated, andChairman Fanning dissented as establishing a per se principle that functionscreated or authorized by state statute thereby become a part of, or integrallyrelated to, an exempt governmental entity, and we shall adhere to ourestablished grounds for evaluating such relationship. As noted above,Chairman Fanning relies only on the extent of control exercised by anygovernmental body in determining whether the Board should exercise itsjurisdiction.4 Cf. Roesch Lines, Inc., 224 NLRB 203 (1976); Embree Buses, Inc., 226NLRB 714 (1976); Austin Development Center, Inc., 226 NLRB 134 (1976).231 NLRB No. 75520